OPINION ON REHEARING                                                                FILED
                                                                            May 26 2020, 9:03 am

                                                                                    CLERK
                                                                                Indiana Supreme Court
                                                                                   Court of Appeals
                                                                                     and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Scott A. Norrick                                          David A. Arthur
Anderson, Indiana                                         Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Trent Dean McPhearson,                                    May 26, 2020

Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          19A-MI-3035
        v.                                                Appeal from the Madison Circuit
                                                          Court
State of Indiana,                                         The Honorable Angela Warner Sims,
                                                          Judge
Appellee-Respondent
                                                          Trial Court Cause No.
                                                          48C01-1801-MI-51




Baker, Judge.




Court of Appeals of Indiana | Opinion on Rehearing 19A-MI-3035 | May 26, 2020                           Page 1 of 2
[1]   Trent McPhearson and the State have filed this joint petition for rehearing,

      which we grant because McPhearson’s case is now effectively moot.


[2]   Shortly after this Court handed down its opinion affirming the trial court’s

      denial of McPhearson’s petition for removal from Indiana’s Sex and Violent

      Offender Registry, McPhearson v. State, Cause No. 19A-MI-3035 (Ind. Ct. App.

      April 9, 2020), the State sua sponte removed McPhearson from the registry. In

      their joint petition, McPhearson and the State argue that the State’s original

      analysis of the sex offender registration amendments was incorrect. Specifically,

      McPhearson and the State contend that other litigation pending in our sister

      federal courts, coupled with a careful examination of Indiana’s prohibition

      against ex post facto laws, has prompted the State to reevaluate its approach to

      these types of cases.


[3]   But because McPhearson has been removed from the registry, we decline to

      extrapolate on these proffered arguments. Instead, we find that McPhearson’s

      case is moot because McPhearson has now received the relief he initially

      sought.


[4]   Thus, we grant the parties’ joint petition for rehearing and, consequently, vacate

      our original opinion in this matter.


      Bradford, C.J., and Pyle, J., concur.




      Court of Appeals of Indiana | Opinion on Rehearing 19A-MI-3035 | May 26, 2020   Page 2 of 2